DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
In light of the allowable subject matter, claims 166-176 are rejoined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Provisional
Claims 138-176 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims:
Claims 138-196 of copending Application No. 16537443
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending application anticipate the present claims.  
This is a provisional nonstatutory double patenting rejection.

Patents
Claims 138-176 rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims:
claims 1, 16, 40, 64 of U.S. Patent No. 8170675
claims 1, 11, 22 of U.S. Patent No. 8209021
claims 12, 36, 54, 66, 77 of U.S. Patent No. 8355792
claims 1, 26 of U.S. Patent No. 8359102
claims 4, 17, 28, 39, 49, 57 of U.S. Patent No. 8359103
claims 1, 44 of U.S. Patent No. 8396559
claims 1, 14, 21, 33 of U.S. Patent No. 8428748
claims 1, 14, 25 of U.S. Patent No. 8509905
claims 2, 10, 18 of U.S. Patent No. 8554326
claims 1, 10 of U.S. Patent No. 8649874
claims 1, 8, 14, 23 of U.S. Patent No. 8694109
claims 1, 18, 21, 37, 40, 55, 58, 59 of U.S. Patent No. 8712533
claims 1, 9, 16, 22 of U.S. Patent No. 8718781
claims 1, 5, 14, 19 of U.S. Patent No. 8718782
claim 11 of U.S. Patent No. 8768472
claim 1 of U.S. Patent No. 8774926
claims 3, 11, 14, 23 of U.S. Patent No. 8792988
claim 6 of U.S. Patent No. 8838248
claims 1, 15, 27, 37 of U.S. Patent No. 8862239
claims 5, 15, 21 of U.S. Patent No. 8868192
claims 1, 7, 13 of U.S. Patent No. 8874217
claims 1, 9 of U.S. Patent No. 8874221
claims 1, 23, 45, 69 of U.S. Patent No. 8874222
claims 7, 14, 20, 26 of U.S. Patent No. 8880177
claims 4, 9, 25 of U.S. Patent No. 8886326
claims 3, 13, 19 of U.S. Patent No. 8886327
claims 1, 8, 15, 24 of U.S. Patent No. 8886328
claims 4, 15, 22, 26 of U.S. Patent No. 8892209
claims 1, 16, 34, 52 of U.S. Patent No. 8989865
claims 3, 15, 17, 20, 22, 24, 28, 35, 37, 40 of U.S. Patent No. 9180298
claims 1, 7, 22 of U.S. Patent No. 9278215
claims 1, 7, 22 of U.S. Patent No. 9283387
claims 1, 9, 23 of U.S. Patent No. 9283388
claims 1, 9, 25 of U.S. Patent No. 9295839
claim 1 of U.S. Patent No. 9327121
claims 1, 6, 9, 12, 18, 24, 30, 34, 39, 43, 49, 55, 60, 65 of U.S. Patent No. 9327125
claims 1, 11, 21, 31 of U.S. Patent No. 9327126
claims 1, 27 of U.S. Patent No. 9327127
claims 1, 11, 21, 31-36 of U.S. Patent No. 9333357
claims 1, 12, 22 of U.S. Patent No. 9333358
claims 1, 12, 23, 32 of U.S. Patent No. 9333359
claim 12 of U.S. Patent No. 9333360
claims 1-51 of U.S. Patent No. 9387327
claims 1, 10, 18, 22 of U.S. Patent No. 9480842
claims 1, 13, 14 of U.S. Patent No. 9814884
claims 1-23 of U.S. Patent No. 9993645
claims 1-23 of U.S. Patent No. 10195433
claims 1-22 of U.S. Patent No. 10220208
claims 1-27 of U.S. Patent No. 10220209
claims 1-20 of U.S. Patent No. 10226626
claims 1-47 of U.S. Patent No. 10245433
claims 1-30 of U.S. Patent No. 10463857
claims 1-26 of U.S. Patent No. 10471258
claims 1-29 of U.S. Patent No. 10493275
claims 1-26 of U.S. Patent No. 10493277
claims 1-30 of U.S. Patent No. 10603494
claims 1-30 of U.S. Patent No. 11229793
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent anticipate the present claims.  

Allowable Subject Matter
Claims 138-176 would be allowable if appropriate terminal disclaimers are filed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	This case is directed to methods and systems for treating a patient's chemical dependency, in combination with nonparesthesia features that have been discussed at length previously in this case family.  This is most closely related to the following cases in the case family, listed by patent number: 8359102 (method), 8694109 (method), 8712533 (system), 8874222 (method), 8886328 (method), 9327127 (method), 9333358 (system), 10471258 (system).  Additional discussion of frequency, amplitude, and pulse width parameters without reciting nonparesthesia may also be found in the actions of 15/134285, 16/583139, 16/583159, and 16583177.  A few references are highlighted below, and several notable stimulation modalities are summarized further below.  
 	Furthermore, as noted previously in 16/046,912, regarding the claim interpretation of a pulse generator "that, in operation, generates" a non-paresthesia-producing therapy signal, Examiner's interpretation is that the claims require a system/device which has been specifically configured to be in a structural state such that it generates a therapy signal that is below the paresthesia threshold of a respective patient.  Conversely, a system/device that is in a state of producing paresthesia for a particular patient would not read on the claim.  To clarify, this is the same interpretation as used throughout the Examiner's prosecution of the nonparesthesia feature in this case family (i.e. device "configured to" generate a nonparesthesia therapy signal).  
As a further illustration, a generic off-the-shelf signal generator which is merely capable of generating a signal either above or below a paresthesia threshold at the same frequency, amplitude, and pulse width (e.g. as in Cameron (US 2007/0060954)) would not read on the claim, since the claim requires the device to enter a state of generating a therapy signal that is below the paresthesia threshold (i.e. of a particular patient).  
In another example, a device which is programmed such that it will automatically set stimulation below a paresthesia threshold (e.g. based on objective evoked signal measurements indicative of paresthesia; see Baynham US 2015/0032181 or Wacnik US 2013/0282078 or Parker US 2014/0236257) could potentially read on the claim, since the device, in operation, would automatically enter the configured state of generating a therapy signal that is below the paresthesia threshold of a particular patient (this is for illustration of claim interpretation only; no such prior art device exists of record).  
In yet another illustration, a device which is custom-manufactured to contain initial/default settings which are identical to settings previously known/verified to be non-paresthesia producing (i.e. for a particular patient) may be considered to read on the claim, even if the actual device has not directly interfaced with any patient, because the parameter settings have already been verified as nonparesthesia-producing (presumably by another device or other means with the patient) and are merely being ported into to a different device (e.g. in a direct replacement scenario; for illustration of claim interpretation only; no such prior art device exists of record).

Review of prior art
Cameron (US 2007/0060954): At Paragraph 96, Cameron states that, unlike traditional SCS to treat pain (which involves inducing a sensation of paresthesia), Cameron's electrical stimulation of the C1-C3 spinal levels generally does not require the patient to feel the electrical stimulation to experience the therapeutic effect.  As shown in previous rejections, Cameron discloses similar ranges of frequency, pulse width, and amplitude (Paragraph 61), as well as treating pain (Paragraph 13).  At face value, this may appear to suggest pain relief without paresthesia at the same recited parameter values.  However, taken in context, we see that the paragraphs leading up to Paragraph 96 are all largely discussing treatments for a broad spectrum of neurological disorders (Paragraphs 85-95), with the immediate preceding paragraphs (Paragraphs 93-95) discussing standard methods of evaluating brain and psychiatric/psychological function to determine efficacy of the treatment.  Thus, one of ordinary skill in the art, continuing on to read at Paragraph 96, would interpret the section to describe that electrical stimulation treatments at the C1-C3 levels for neurological disorders (such as depression) generally do not require inducing paresthesia, in contrast to standard SCS pain therapies which involve paresthesia.  Moreover, when taking the entire disclosure into consideration, we find that: (A) Cameron discloses treating pain is merely one out of a very wide variety of treatments in an extensive laundry list ranging from neurological disorders such as depression (Paragraphs 2, 12, 14, 15, 18, 87, 88) to cardiovascular improvement (Paragraphs 16, 19, 101) to simply "feeling better" (Paragraph 98), and (B) Cameron clearly recognizes that standard SCS to treat pain involves inducing a sensation (i.e. paresthesia).  Given that one of ordinary skill in the art would have immediately recognized the novelty and significance of providing pain relief without paresthesia, the fact that Cameron's disclosure does not clearly point out a novel spinal cord stimulation therapy which produces pain relief without paresthesia suggests that Cameron was not, in fact, in possession of such an invention.  
Yearwood references (IDS 8/10/17 of related cases 14/821,405 or 14/522,500): These references discuss elongated pulse widths and also subthreshold SCS pain therapy.  Although the references do appear to be relevant for showing that SCS for pain relief without paresthesia was known, there is no indication that the frequency used was anything other than a standard SCS frequency (e.g. 100 Hz).  It is also noted that other references (i.e. Kishawi US 2010/0249875, DeRidder US 2011/0184488) which show low frequency SCS for pain relief without paresthesia have already been considered.
Further regarding the Yearwood 2006 references, Yearwood discloses a two-stage testing sequence.  In the first stage, three stimulation modalities (subthreshold INRS, subthreshold DCS, suprathreshold DCS) are applied to all test subjects.  Nonparesthesia-generating spinal cord stimulation ("subthreshold DCS") is one of the three modalities disclosed for this initial stage of testing.  In the subsequent second stage of testing, pulse widths are evaluated for a selected one of these modalities.  However, Yearwood discloses that all test subjects selected suprathreshold DCS for the subsequent pulse width evaluation stage.  The pulse widths disclosed (e.g. Figure 4) are for the selected suprathreshold DCS modality.  This is also affirmed by statements in the Results and Conclusions sections describing that subjects indicated the sensation of paresthesia (indicating suprathreshold DCS) felt smoother with longer pulse widths from the pulse width evaluation stage.  Yearwood does not disclose what pulse widths were used for subthreshold DCS from the initial stage of testing.  And while it was known that the disclosed Precision Spinal Cord Stimulation System may be capable of a range of pulse widths, there is no indication in the prior art that 10-333 microseconds would have been the implied or obvious choice of pulse width for the subthreshold DCS.  On the contrary, Yearwood itself appears to suggest a preference for pulse widths greater than 450-500 microseconds (Introduction; Results; Conclusions).
Fang (US 2009/0204173), as pointed out previously elsewhere in this case family, discloses a combination of a low frequency paresthesia-inducing therapy signal, and a high frequency blocking signal.  The description of the high frequency blocking signal in Fang is in line with the description of the high frequency blocking signal of Knudson.  In addition, as discussed elsewhere in this case family, delivering blocking stimulation at the spinal cord differs from delivering blocking stimulation at an isolated peripheral nerve, since the spinal cord is conglomeration of nerves of varying diameters and distances from the stimulation source.  See 14/525,134: Final rejection 11/19/15 for discussion of blocking amplitudes in comparison to nonparesthesia amplitudes.

Transcutaneous Spinal Electroanalgesia (TSE)
MacDonald (US 5,776,170) shows electrical stimulation of the spinal cord (Col. 2, line 38: TSE) that is preferably transcutaneous, but can also be delivered implantably (Col. 3, lines 49-52; Col. 8, lines 55-57).  The TSE of MacDonald is specifically directed to a “spinal cord sensation” that is elicited below the threshold for the tingling/paresthesia sensation (Col. 5, lines 51-63; Col. 6, lines 8-11; Col. 9, lines 37-39).  TSE may be delivered at anywhere from the normal TENS frequencies of 80-100 Hz up to 250 kHz, and higher frequencies are preferable for a more rapid onset of analgesia (Col. 4, lines 15-24; Col. 8, lines 39-43).  Pulse width should be 10 microseconds or shorter.
Royle (US 2006/0009820) shows an improvement upon MacDonald, in that biphasic pulses include an interphase delay, in order to reduce tissue heating.  Frequencies of 2-3 kHz up to 10 kHz are preferentially identified (Paragraph 68), and the system remains generally implantable, though the transcutaneous approach is still preferred (Paragraphs 104, 105).  Pulse width may be expanded up to 30 microseconds by utilizing a different pulse shape (Paragraphs 68, 72, 77, 78).  Nonparesthesia is implied mainly via reference to MacDonald.  
See IPR2015-01203 in US 8,359,102, where the Board decided MacDonald does indeed disclose the nonparesthesia aspect (Page 11), but that the petitioner would not likely prevail on its assertion that MacDonald anticipates the claims for other reasons (Pages 11-12: implantability, kHz frequency).
See 14/512,340: Notice of Allowance on 2/12/16 for extended discussion on TSE amplitudes and additional TSE references.

Burst Stimulation
DeRidder (US 2011/0184488) shows spinal cord stimulation without paresthesia using bursts with a frequency around 500 Hz.
DeRidder (US 2006/0095088) shows additional ranges of parameters under the burst stimulation protocol, including each burst comprising 2-100 spikes at 50-1000 Hz and interspike intervals of 0.5-100 ms (Paragraphs 15, 16).
DeRidder (US 2011/0184486) shows using a combination of tonic and burst stimulation to provide nonparesthesia therapy (Paragraph 48; claim 36).
See 14/503,259: Final rejection on 5/28/15 for discussion on burst pulse widths.

Blocking Stimulation
Knudson (US 2007/0073354) shows block stimulation on the spinal cord via the subarachnoid space.
Fang (US 2009/0204173) discloses a combination of a low frequency paresthesia-inducing therapy signal, and a high frequency blocking signal. The description of the high frequency blocking signal in Fang is in line with the description of the high frequency blocking signal of Knudson.
Lee (US 2010/00324630) shows selective high frequency nerve block of the spinal cord, where nerves nearer to the electrode are blocked and nerves further away are activated due to attenuation of amplitude below the block threshold.
Kilgore (US 2004/0127953) shows blocking using a pulse up to 10 kHz and typically around 5 kHz (Col. 4, lines 54-62), in order to treat pain.
Lee (US 2010/0125313), King (US 2005/0149148), Ranu (US 2012/0089200; not prior art) shows delivering stimulation at one electrode and blocking side effects (i.e. paresthesia) via stimulation at another electrode.
Carter (US 2005/0033381) shows block stimulation of the spinal cord to inhibit pain using transcutaneous electrodes.
See 14/525,134: Final rejection 11/19/15 for discussion of blocking amplitudes in comparison to nonparesthesia amplitudes.

Pulsed RF
Sluijter (US 6,246,912) shows spinal modulation for pain relief comprising pulsed radiofrequency signals at a frequency above 300 Hz (Col. 15-17, 19), wherein tissue heating is kept below the 45-50o C lesioning temperature by duty cycling the signal.  Appears to elicit pain relief via a subthreshold/reversible RF lesion, which is normally applied one time for a brief period (e.g. 120 seconds).  Nonparesthesia after the lesioning process is irrelevant to the claims.  Also shows percutaneous approaches and external power source configurations for SCS.  
Sluijter et al (“The effects of pulsed radiofrequency fields applied to the dorsal root ganglion...”, 1998; see 14/512340: IDS 6/10/16, 12 pages) During the pseudo-lesioning process, it is expected that patients perceive no sensation, since the frequency is above the perception frequency of 300 Hz, though slight tingling may occasionally be present (Page 114, top).
Munglani (“The longer term effect of pulsed radiofrequency field for neuropathic pain”, 1999; see 14/512340: IDS 6/10/16, 3 pages) shows single treatments of pulsed RF are effective for months at a time.

Other Non-paresthesia
Kishawi (US 2010/0249875) shows dorsal root ganglion stimulation without paresthesia using low frequencies (2-25 Hz), wherein at least a portion of the therapy signal is a bi-phasic square wave (see Kishawi 2010/0137938: Figure 12; incorporated by reference via Paragraph 41) having pulses with pulse widths between 25-166 microseconds (Paragraph 41) and a current amplitude from 0.5-10 mA (see Kishawi 2010/0137938: Paragraph 32).
Greenspan (US 2010/0069993) shows occipital stimulation without paresthesia.
DeRidder (US 2006/0004422; Paragraphs 108, 142, 153), Gliner (US 2004/0158298) shows cortical stimulation without paresthesia.
Daniels (US 2005/0246006) shows subcutaneous nerve stimulation can be applied to treat back pain without paresthesia (Paragraph 8).
Benyamin ("A case of spinal cord stimulation in Raynaud's Phenomenon: can subthreshold sensory stimulation have an effect?", May 2007; from IDS 1/25/17) shows nonparesthesia spinal cord stimulation at 60 Hz was sufficient to relieve pain overnight.
Eddicks ("Thoracic spinal cord stimulation improves functional status and relieves symptoms in patients with refractory angina pectoris: the first placebo-controlled randomised study", Jan 2007; from IDS 1/25/17) shows low-frequency SCS at nonparesthesia levels was able to relieve pain.
Barolat (US 7,848,818) shows peripheral nerve stimulation via subcutaneous electrodes to treat back pain, where a patient may or may not experience paresthesia (Col. 9, line 25).
Bennett (US 2010/0036454) shows needle electrodes to stimulate motor points to treat pain without paresthesia (Paragraphs 62, 73).
Gillbe (US 2009/0326611) shows no tingling while transferring energy to an implanted device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792